Citation Nr: 1134959	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-15 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than February 28, 2007, for the grant of service connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted that is sufficient to reopen a previously denied claim of entitlement to service connection for headaches.

3.  Whether new and material evidence has been submitted that is sufficient to reopen a previously denied claim of entitlement to service connection for a skin disorder.

4.  Whether new and material evidence has been submitted that is sufficient to reopen a previously denied claim of entitlement to service connection for allergies.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a bilateral knee disorder, diagnosed as arthritis and chondromalacia patella.  

8.  Entitlement to service connection for irritable bowel syndrome, to include as due to a chronic multisymptom illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to April 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for PTSD, assigning a 30 percent disability evaluation effective February 28, 2007; denied entitlement to service connection for bilateral hearing loss, tinnitus, a bilateral knee disorder, and irritable bowel syndrome; and denied an application to reopen previously denied claims of entitlement to service connection for headaches, allergies, and a skin disorder.  Timely appeals were noted with respect to the effective date assigned for the award of service connection for PTSD, the denials of service connection, and the denial of the application to reopen previously denied claims.  

A hearing on these matters was held before the undersigned Veterans Law Judge on July 12, 2011.  A copy of the hearing transcript has been associated with the file.

During her hearing, the Veteran claimed clear and unmistakable error (CUE) in a January 2004 rating decision denying entitlement to service connection for PTSD.  The Veteran argued that the adjudicator in 2004 focused more on an incident in childhood than evidence of what happened in service.  The argument that evidence was not correctly weighed is not sufficient to establish CUE.  In order for CUE to exist, (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). The matter of CUE is referred back to the RO for any action deemed appropriate.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and irritable bowel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a rating decision dated in January 2004, the RO denied the Veteran's claim for service connection for PTSD.  Although notified of the determination and of her appellate rights, the Veteran did not initiate an appeal within one year of being notified.   

2.  No further claim for service connection for PTSD was received until February 28, 2007.

3.  A January 2004 rating decision denied service connection for headaches on the basis that, although headaches were occasionally observed during service, there was no evidence of chronicity during service or after the Veteran's discharge.

4.  The evidence received since the January 2004 decision is not material and does not raise a reasonable possibility of substantiating the claim.

5.  A January 2004 rating decision denied service connection for allergies, to include as due to an undiagnosed illness, on the basis that allergies were the result of a known clinical diagnosis which neither occurred in nor was aggravated by service.

6.  The evidence received since the January 2004 decision is not material and does not raise a reasonable possibility of substantiating the claim.

7.  A January 2004 rating decision denied service connection for a skin disorder on the basis that there was no evidence of a chronic disabling skin disorder with clinical onset during service.  

8.  Presuming its credibility, evidence received since January 2004 relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a chronic skin disorder, and raises a reasonable possibility of substantiating the claim.

9.  A clear preponderance of the evidence is against a finding that a skin disorder had its clinical onset during service or otherwise related to the Veteran's service, to include as due to an undiagnosed illness.  

10.  A clear preponderance of the evidence is against a finding that a bilateral knee disorder, to include chondromalacia patella and arthritis, had its clinical onset during service or within the first post-service year, nor is it otherwise related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to February 28, 2007, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2010). 

2.  The January 2004 rating decision denying service connection for headaches is final.  38 U.S.C.A. § 7104(b) (West 2002);  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

3.  Evidence received since the January 2004 rating decision is not new and material, and the Veteran's service connection claim for headaches is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The January 2004 rating decision denying service connection for allergies is final.  38 U.S.C.A. § 7104(b) (West 2002);  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

5.  Evidence received since the January 2004 rating decision is not new and material, and the Veteran's service connection claim for allergies is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  The January 2004 rating decision denying service connection for a skin disorder is final.  38 U.S.C.A. § 7104(b) (West 2002);  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

7.  The evidence added to the record since January 2004 is new and material; the claim for service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

8.  A clear preponderance of the evidence is against a finding that the Veteran has a skin disorder that had its clinical onset during service or is otherwise related to the Veteran's service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R.         § 3.303 (2010).  

9.  A clear preponderance of the evidence is against a finding that a bilateral knee disorder had its clinical onset during service or within the first post-service year, or is otherwise related to the Veteran's service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated June 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; information and evidence that the Veteran was expected to provide; and the way initial disability ratings and effective dates are established. The notice requirements for new and material evidence claims set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met by a September 2007 letter.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the effective date assigned following the grant of service connection for PTSD.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with her claim for service connection for a skin disorder.  The Veteran has not been examined in conjunction with her claims to reopen; however, in such claims, VA's responsibility extends to requesting evidence from any new source identified by the claimant, and if that evidence is then not new and material, the claim is not reopened, and VA's duties have been fulfilled.  38 U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  Thus, VA does not have a duty to provide the Veteran a VA examination if the claims are not reopened.  

An etiological opinion has not been obtained for the Veteran's claim of service connection for a bilateral knee disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, while there are diagnoses of chondromalacia patella and arthritis, there is no true indication those knee disabilities are associated with service.  There is no evidence of knee pathology in service or within the first post-service year.  The Veteran did not report knee pain until 2006, 13 years after her discharge from active service, and the lay evidence regarding service onset and continuity of symptomatology since service lacks probative weight, as will be discussed further below.  In view of the absence of findings of a knee injury or other knee pathology in service, and the first suggestion of pertinent disability after active duty, relating these knee disabilities to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  The Board is satisfied that the duties to notify and assist have been met. 

Earlier Effective Date

The Veteran contends that she is entitled to an effective date earlier than February 28, 2007, for the grant of service connection for PTSD.  

The provisions of the law governing effective date of awards of benefits are clear. The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

If a Veteran files an application for service connection with VA and the claim is disallowed, she has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105.  If she does not initiate an appeal within one year, or if she initiates a timely appeal and the appeal is denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103.  With exceptions not here applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 C.F.R. § 3.400(q), (r).  

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 C.F.R. § 3.151(a).  However, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Servello, 3 Vet. App. at 200.

Review of the record shows that the Veteran applied for entitlement to service connection for PTSD in February 2003.  In a January 2004 rating decision, the RO denied entitlement to service connection.   The Veteran was notified of this decision and did not appeal.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003). 

On February 28, 2007, the Veteran filed an application to reopen her previously denied claim of entitlement to service connection for PTSD.  A June 2008 VA examination found a positive association between PTSD and corroborated in-service stressors.  In a rating decision dated August 2008, the RO reopened the claim and granted service connection for PTSD, assigning an effective date of February 28, 2007, the date of the Veteran's claim.  

Applying the foregoing principles to the facts of the present case, the Board finds that a clear preponderance of the evidence is against the assignment of an effective date prior to February 28, 2007, for the grant of service connection for PTSD.  Review of the record indicates that, the RO denied the Veteran's claim for service connection for PTSD in January 2004.  Although notified of the determination and of her appellate rights, the Veteran did not initiate an appeal of the denial.  See, e.g., 38 C.F.R. § 20.201 (defining a notice of disagreement as "[a] written communication . . . expressing dissatisfaction or disagreement with an adjudicative determination . . . and a desire to contest the result").  As a result, the decision is final.  There was no subsequent claim for service connection, formal or informal, filed until February 28, 2007.  Under applicable law, therefore, the effective date of the subsequent award of service connection for PTSD can be no earlier than February 28, 2007.  

The applicable law further states, however, that the effective date of an award is generally the date of receipt of a claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (emphasis added).  In this case, entitlement to service connection for PTSD did not arise until June 2008, when a VA examiner indicated that there was a positive association between the Veteran's PTSD and her service. 

The Board is bound by the evidence in the record as well as the pertinent laws and regulations.  Based on such evidence, laws, and regulations, and for the reasons stated herein, the appeal for an effective date earlier than February 28, 2007, for the grant of service connection for PTSD must be denied.   

New and Material Evidence

Service connection for headaches, allergies, and a skin disorder was initially denied by rating decision dated January 2004, on the grounds that there was no evidence of chronic disabling headache, skin or allergy symptomatology during or after service.  The Veteran also claimed that her allergies were due to an undiagnosed illness; however, the rating decision found that the Veteran's allergies were attributed to allergic rhinitis, which is a known clinical diagnosis.  There was no timely appeal filed and that decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

An application to reopen the claims was filed in February 2007.  Newly received evidence includes clinical notes reflecting reports of a skin rashes and lesions and treatment for allergic rhinitis and headaches, as well as a February 2011 VA examination finding no evidence of a skin disorder and no evidence of a continuity of allergy and headache symptomatology since service.  The application to reopen was denied by rating decision dated August 2008, on the basis that no new and material evidence had been submitted.

Under amended 38 C.F.R. § 3.156(a), new and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the veteran's claim. 38 C.F.R. § 3.156(a).  The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the claims for headaches and allergies, no new evidence has been received since the last final denial in January 2004, either by itself or when considered with the previous evidence of record, that relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of establishing the claims.  38 C.F.R. § 3.156.  The clinical notes and VA examination are new, as they were not previously considered, but they are not material to the claims, as they provide no competent evidence that a chronic headache or allergy disability had its clinical onset during service.  

The Veteran asserts that her headaches and allergies may be the result of undiagnosed illness.  Although this argument was not raised during the course of the February 2003 claim, new arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).  Thus, the argument does not relate to an unestablished fact necessary to substantiate the claims, nor does it raise a reasonable possibility of establishing the claims.  As no new and material evidence has been submitted since the last final denial of the Veteran's claims for service connection for headaches and allergies, the claims are not reopened.

With respect to the Veteran's claim for service connection for a skin disorder, the Veteran's statements that she has had an intermittent rash since her discharge from service are new, as they were not previously considered, and they are material, since the Veteran is competent to report symptoms of a chronic skin disability.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994)(lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge).  This evidence represents a possible nexus between the Veteran's claimed skin disorder and active duty.  Such new and material evidence having been received, the appeal is granted insofar as the previously denied claim is reopened.  

Service Connection 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption does not apply in the present case, as arthritis of the knees did not manifest until many years after discharge, as discussed below.

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).


Bilateral Knee Disorder

The Veteran has been diagnosed with chondromalacia patella and arthritis in the knees, which she attributes to her service.  The Veteran testified during her July 2011 hearing that she cannot recall any particular trauma to the knees during service; however, she does remember that they were painful during her service and that the pain has continued since that time.

Service treatment records show that the Veteran sought treatment for a variety of complaints during her active service, but there were no complaints referable to the knees.  A knee disability was not reported on separation examination in January 1993, and an examination of the lower extremities was normal.  The Veteran denied any "trick or locked knee" as well as arthritis and other joint deformity on her Report of Medical History at service discharge.  

Post-service treatment records include a December 2002 VA clinical note recording no joint deformity and good range of motion of all extremities.  A separate clinical note dated later that month reflects a report of "no chronic medical problems that interfere with [the Veteran's] life."  During a December 2005 medical assessment, the Veteran freely reported areas of concern such as neck pain, back pain, a mental disorder and a gynecological disorder; however, there was no mention of bilateral knee pain. 

In July 2006, the Veteran first reported left knee pain.  In September 2006, the Veteran alleged that she had knee pain which she had first observed during her service, and that she spent a "lot of time on light duty" because of this.  She believed that her knee disorder was the result of the "lack of support provided in my shoes/boots for the high arches in my feet."  (The Board notes that there is no diagnosis of pes cavus in the record, either during service or following discharge.)  The Veteran's mother also provided evidence that the Veteran had knee pain during her service.   The Veteran was diagnosed with chondromalacia patella in October 2006.  In October 2007, the Veteran was diagnosed with arthritis in the knees.  She has continued to receive intermittent treatment for knee pain since that time.  

On review, the Board finds that a clear preponderance of the evidence of record is against a finding that the Veteran's bilateral knee disability had its clinical onset during service.  There were no findings of a knee disability in service, despite the Veteran's assertions that she was placed on light duty because of her knee pain.  The lower extremities were normal on separation examination in January 1993, and the Veteran denied joint problems or a "trick" knee on her Report of Medical History despite noting several other complaints.  Post-service medical evidence shows that the Veteran had no knee complaints in 2002 and 2005, years after her discharge from active duty, and did not begin reporting knee pain until July 2006.  The length of time between active service and the earliest manifestations of a knee disability is significant and  weighs against the existence of a link between a current knee disability and the Veteran's service.  See Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000).  Service connection for a bilateral knee disability is not warranted.

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran as to in-service incurrence of her knee disorder and continuity of symptomatology from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to attest to her observations of knee pain during service, and the Veteran's mother is competent to testify that she observed symptoms of knee pain in the Veteran.  Layno; 38 C.F.R.   § 3.159(a)(2).  However, neither the Veteran nor her mother is competent to diagnose a chronic knee disability, or render an opinion as to the cause or etiology of the disability, because they do not have the requisite medical expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board finds that the Veteran's allegations of in-service knee pain and a continuity of symptomatology from that time are not consistent with the overall evidence of record.  There is no mention of knee pain or lower extremity abnormalities on the Veteran's separation examination.  The Board finds it unlikely that the Veteran experienced knee pain in service and did not report or seek treatment for it, since she freely availed herself of treatment for other disorders.  In clinical notes dated 2002 to 2005, the Veteran did not refer to knee pain despite reporting several other disabilities.  She denied a "trick" knee or other joint problems in her Report of Medical History.  During her July 2011 hearing testimony, the Veteran indicated that she was placed on light duty as a result of her knee pain; however, no such profile exists in the Veteran's records.  Although she has stated that she had knee pain since service, it is not consistent with her denying joint problems at the time of her discharge examination.  

The Veteran filed a claim for service connection for other disabilities in February 2003, and did not mention a knee injury or knee pain as a result of service.  The Board does not find it likely that the Veteran had a knee injury during service that resulted in chronic pathology, but went unnoticed on the separation examination, with no recorded treatment for 13 years, and was not mentioned in 2003 when the Veteran was aware of the compensation program and actively seeking benefits for other disability.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology lacks credibility and is of limited probative value here.

Considering the overall evidence, including the service treatment records, the post-service clinical notes and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  In conclusion, a preponderance of the evidence is against a finding that the Veteran's knee disability is causally related to active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Skin Disorder

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the veteran's claim on the merits.  Additionally the veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran claims service connection for a skin disorder, which she attributes to an undiagnosed illness as a result of her service in Southwest Asia in 1991.  VA is authorized to compensate any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asian theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117.

The regulation concerning service connection for manifestations of undiagnosed illness is as follows:

(a)(1) Except as provided in paragraph (c) of this section, VA will pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability:

(i) Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and

(ii) By history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.
 
(2)(i) For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):

      (A) An undiagnosed illness; 
(B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:

      (1) Chronic fatigue syndrome; 
      (2) Fibromyalgia; 
      (3) Irritable bowel syndrome; or 
(4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or

(C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

(ii) For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

(3) For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

(4) For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.

(6) A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.

(b) For the purposes of paragraph (a)(1) of this section, signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to:

      (1) Fatigue 
      (2) Signs or symptoms involving skin 
      (3) Headache 
      (4) Muscle pain 
      (5) Joint pain 
      (6) Neurologic signs and symptoms 
      (7) Neuropsychological signs or symptoms 
      (8) Signs or symptoms involving the respiratory system (upper or lower) 
      (9) Sleep disturbances 
      (10) Gastrointestinal signs or symptoms 
      (11) Cardiovascular signs or symptoms 
      (12) Abnormal weight loss 
      (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or 

2) If there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.

(2) The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317.

The National Personnel Records Center has confirmed that the Veteran served in Operation Desert Shield/Storm from January 1991 to May 1991.  Therefore, she is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.

Service treatment records reflect that the Veteran was evaluated for a pre-existing "birthmark" consisting of bumps along the left forearm and lateral side of the left hand.  The Veteran had undergone laser surgery prior to service to remove much of the marks.  She denied any other dermatological pathology.  The diagnosis was linear nevus, mostly removed.  In December 1991, the Veteran had some erythema which was determined to be due to exposure to poison oak .  No skin abnormalities were noted on separation examination in January 1993, and the Veteran denied a history of skin diseases on her Report of Medical History. 

Post-service medical evidence includes a physical examination in December 2002 with no finding of rashes.  In a separate clinical note also dated that month, the Veteran denied having any chronic disorders.  In another physical evaluation dated December 2005, a skin abnormality was not noted and the Veteran did not indicate that she suffered from a chronic skin disorder, although she did report other chronic disabilities.  

In a September 2006 statement, the Veteran stated that she had "recurrent lesions on [her] skin" since returning from Southwest Asia, with scarring on her arms, hands, chests and face.  In subsequent clinical records, the Veteran reported similar symptoms; however, no rash or scarring was ever observed on physical examination.  

The Veteran received a VA general medical examination in February 2011.  She reported onset of symptoms in 1994 or 1995, with "lesions like pimples or small bumps or rash off and on ... these lesions appear mostly during summer time."  The Veteran reported that her rash was effectively treated with an unidentified cream.  On physical examination, no skin rash or lesions were observed.  As a result, the examiner found that the Veteran's "subjective" skin disorder was "less likely related to her military service or undiagnosed illness."  The examiner is a medical professional and competent to render an opinion in this matter.  Her finding is based upon a review of the claims folder and an interview and physical examination of the Veteran.  Although the examiner did not specifically address the lay evidence concerning service onset and a continuity of symptomatology since service, the Board finds that that evidence lacks credibility and is of little probative value, as will be discussed further below.  

A VA dermatology note dated July 2011 reflects treatment for an acne breakout on the forehead, back and chest.  The Veteran did not report any other rashes or erythema, and none were noted on examination.  

The Veteran's claimed skin disorder has not been conclusively linked to a diagnosed disability; however, the rash has never been observed by medical personnel, and the Veteran's descriptions of the disorder are too vague to allow for a disability rating.  Without a showing that a disability is manifested to a compensable degree, the Veteran's claim for service connection under the provisions of 38 C.F.R. § 3.317 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service connection for a skin disorder is also not warranted on a direct basis. Service treatment records are negative for any complaints or findings of a chronic skin disorder.  The Veteran did report erythema of the left forearm and hand which pre-existed her service, and treatment for poison oak which was acute and transitory.  The examination report at service discharge showed normal skin.  The Veteran denied a history of skin disorders on her Report of Medical History.  She did not report a skin disorder in clinical evaluations in 2002 and 2005, years after her discharge from active service.  In fact, there was no reference to a skin disorder until September 2006.  A February 2011 VA examination found that there was no physical evidence of a skin disorder that could be related to the Veteran's service.  During a July 2011 dermatology evaluation, the Veteran was treated for an acne breakout with cream and clindamycin solution, and did not report or discuss a chronic skin rash with clinical onset during her service.   Upon review, the Board finds that a preponderance of the evidence is against a finding that the Veteran has a chronic skin disorder that had its clinical onset during service or is otherwise related to her service.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Service connection for a skin disorder on a direct basis is not warranted.

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran as to the existence of her skin disorder.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to attest to her observations of skin rash during service and after her discharge.  Layno; 38 C.F.R.    § 3.159(a)(2).  However, her allegations of a rash during service and a continuity of symptomatology from that time are not consistent with the other evidence of record.  There is no mention of a rash or other skin abnormalities on the Veteran's separation examination.  Her skin was reportedly normal.  Although she has stated that she had symptoms of a skin disorder since service, there is no reference to such symptoms for 13 years after her discharge from service.  The Veteran specifically denied experiencing any chronic disorders during physical evaluations in 2002, and denied any skin disorder, although she was actively seeking treatment for other chronic disabilities, in 2005.  No skin rash has been observed in a clinical setting or on VA examination in February 2011.  The Veteran did not report a chronic skin rash that was related to her service during a July 2011 dermatology examination, although she was treated for acne.  

Moreover, the Veteran filed a claim for service connection for other disabilities in February 2003, and did not mention a chronic skin disorder as a result of service.  The Board does not find it likely that the Veteran experienced a rash in service with chronic pathology that went unnoticed on the separation examination, with no reports for 13 years after discharge, and was not mentioned in 2003 when the Veteran was aware of the compensation program and actively seeking benefits for other disability.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to the existence of a chronic skin disorder with onset during service and a continuity of symptomatology since service lacks credibility and is therefore of limited probative value here.

The Board is charged with weighing the positive and negative evidence; resolving doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the service treatment records, the clinical notes, the medical opinion and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran has a skin disorder that is causally related to active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to an effective date earlier than February 28, 2007, for the grant of service connection for PTSD, is denied.

New and material evidence having not been submitted, the claim for service connection for headaches is not reopened.

New and material evidence having not been submitted, the claim for service connection for allergies is not reopened.

New and material evidence having been submitted, the claim for service connection for a skin disorder is reopened.

Service connection for a skin disorder is denied.

Service connection for a bilateral knee disorder is denied.
REMAND

The Veteran claims that she has hearing loss and tinnitus, which she attributes to acoustic trauma during service.  She is competent to testify as to the presence of tinnitus and a sense of impaired hearing.  See Layno at 467-69.  An April 1990 audiogram notes that the Veteran was routinely exposed to hazardous noise during service.  Despite the evidence pertinent to current audiological disorders and exposure to acoustic trauma during service, the Veteran has not been afforded a VA audiological examination.  Thus, there is insufficient competent medical evidence for VA to make a decision on her claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, a VA audiological examination should be scheduled to determine the nature and etiology of any hearing loss and tinnitus.

Clinical notes reflect that the Veteran has been diagnosed with irritable bowel syndrome, which she attributes to her service in the Southwest Asia theater of operations.  On VA general medical examination in September 2004, irritable bowel syndrome was diagnosed, but no etiology for the disorder was offered.  In January 2005, a VA specialist in gastroenterology found that the Veteran's symptoms, which included chronic diarrhea, were "likely ... irritable bowel syndrome."  An undated "buddy statement" from a fellow servicemember indicates that the Veteran reported chronic diarrhea during service.  

On VA examination in February 2011, the Veteran reported chronic diarrhea and vomiting during service, with intermittent diarrhea and constipation since service.  A physical examination of the Veteran's abdomen was normal.  The examiner found that the Veteran's symptoms were "not consistent with [irritable bowel syndrome.]"  The examiner further found that the Veteran's complaints of alternating diarrhea and constipation was "less likely related to her military service or undiagnosed illness," since there was no evidence of chronicity from service and the Veteran was "being treated for chronic constipation which is not likely IBS."  The examiner did not comment on the September 2004 and January 2005 diagnoses of irritable bowel syndrome, nor did he reconcile his findings with the reports of chronic diarrhea post-service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, upon remand, a new VA examination should be scheduled to determine the nature and etiology of the Veteran's gastrointestinal disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of her bilateral hearing loss and tinnitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent pathology which is found on examination should be noted in the evaluation report.

For any bilateral hearing loss and/or tinnitus found, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its onset during service.  The examiner should be advised that noise exposure during military service is presumed in this matter.  A complete rationale should be provided for all opinions expressed.  

2.  Schedule the Veteran for a VA gastrointestinal examination to determine the nature and etiology of her gastrointestinal disability.  The examiner should review the claims folder prior to the examination and should indicate on the examination report that he or she has reviewed the claims folder.  A copy of this remand should also be provided to the examiner. 

For any gastrointestinal disorder found, the examiner should opine whether there is a 50 percent probability or greater that it had its clinical onset during service or is otherwise related to active duty; or, if not, whether it is an undiagnosed illness or a manifestation of a chronic multisymptom illness, such as irritable bowel syndrome.  The examiner is asked to reconcile his or her opinion with the service treatment records reflecting treatment for gastroenteritis and post-service records reflecting diagnoses of irritable bowel syndrome.

3.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and her representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112.  


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


